Case 16-70827-AKM-13          Doc 78     Filed 09/07/21    EOD 09/07/21 15:36:55         Pg 1 of 2


                   UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF INDIANA
                         EVANSVILLE DIVISION
  IN RE:                            )
         JAMES L GARDNER            ) CASE NO.16-70827–AKM-13
                                    )
              DEBTOR(S)             )

                   TRUSTEE’S NOTICE OF FINAL CURE PAYMENT

       Pursuant to BR 3002.1(f), the Trustee files this Notice that the amount required to cure the
below claim has been paid in full or as indicated, and that the debtor(s) has made all payments
required under the Plan.
           1. Creditor: U.S. BANK NATIONAL ASSOCIATION
              Trustee Claim No. 003       Court Claim No. 004
              Last four digits of number used to identify debtor(s)’ account: 1798
           2. Monthly On-going Mortgage Payments
                  Post-petition payments paid directly by debtor(s) and Trustee has no knowledge
              of any disbursements; or
                   Post-petition payments paid by Trustee are current through April 2021 and due
              for May 2021.
           3. Final Cure Amount
                                                       Amount         Paid by
                                                                                      Balance
                                                       Claimed        Trustee
                Pre-petition Arrearage Amount        $3,158.09      $3,158.09       $0.00
                Post-petition fees, expenses, and
                                                  $0.00             $0.00           $0.00
                charges
                Post-petition Arrearage Balance $0.00               $0.00           $0.00

           4. Pursuant to BR 3002.1(g), within 21 days of the service of this Notice the creditor
              is obligated to file and serve on the debtor(s), debtor’s counsel, and the Trustee a
              response indicating whether it agrees that the above is correct as of the conclusion
              of payments via the Trustee conduit.
              If the creditor does not agree, the response shall itemize the required cure or post-
              petition payment amounts, if any, which the creditor contends remain unpaid as of
              the conclusion of conduit payments.
Case 16-70827-AKM-13         Doc 78     Filed 09/07/21     EOD 09/07/21 15:36:55        Pg 2 of 2



                                                 /s/Robert P. Musgrave
 September 7, 2021                               Robert P. Musgrave
                                                 Chapter 13 Trustee
                                                 P.O. Box 972
                                                 Evansville, IN 47706-0972
                                                 Telephone: (812) 424-3029
                                                 Fax: (812) 433-3464
                                                 Email address: trusteegeneral@chap13evv.com




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was served upon the
following parties, either personally, electronically or by first-class mail September 7, 2021:

U.S. Trustee
101 West Ohio Street, Suite 1000
Indianapolis, IN 46204

 JAMES L GARDNER
 2567 BIRK DRIVE
 JASPER, IN 47546-

 LLOYD KOEHLER
 ATTORNEY AT LAW
 400 PEARL ST, SUITE 200
 NEW ALBANY, IN 47150-

U.S. BANK NATIONAL ASSOCIATION
C/O RUSHMORE LOAN MANAGEMENT SERVICES
P.O. BOX 55004
IRVINE, CA 92619-2708

CORPORATION SERVICE COMPANY
AS REGISTERED AGENT FOR
RUSHMORE LOAN MANAGEMENT SERVICES LLC
135 NORTH PENNSYLVANIA STREET, SUITE 1610
INDIANAPOLIS, IN 46204
